Citation Nr: 0941030	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-23 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1973 until 
December 1975 and from March 1978 until June 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issue of entitlement to service connection for a left 
knee disability is being REMANDED and is addressed in the 
REMAND portion of the decision below.  This issue is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will inform the Veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  For the period March 17, 2006, to August 24, 2006, the 
Veteran's service-connected osteoarthritis of the right knee 
was not manifested by more than noncompensable limitation of 
motion.  

2.  For the period from August 25, 2006, until October 15, 
2006, the Veteran's osteoarthritis of the right knee was 
manifested by limitation of extension to 30 degrees.

3.  Beginning October 16, 2006, the Veteran's osteoarthritis 
of the right knee was not manifested by more than 
noncompensable limitation of motion. 

4.  For the period from October 16, 2006, until February 20, 
2007, the Veteran's osteoarthritis of the right knee 
manifested with moderate instability.  

5.  Beginning February 21, 2007, the Veteran's osteoarthritis 
of the right knee did not manifest with objective findings of 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the osteoarthritis of the right knee have not been met 
for the period March 17, 2006, to August 25, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260 (2009).

2.  A 40 percent evaluation is warranted for limitation of 
motion due to service-connected osteoarthritis of the right 
knee for the period August 25, 2006, to October 15, 2006. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2009); VAOPCGPREC 9-2004 (September 
17, 2004).

3.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the right knee have not been met for 
the period beginning October 16, 2006. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.40- 4.46, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260 (2009).

4.  The criteria for a separate 20 percent evaluation for the 
lateral instability of the right knee have been met for the 
period from October 16, 2006, until February 20, 2007. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, Diagnostic 
Codes 5257 (2009); VAOPCGPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

VA is required to notify the claimant and his representative 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The notice must also advise the claimant of the criteria used 
to determine the disability rating and an effective date for 
the award of benefits.  In a claim for increase, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009)."  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in April 2006 and June 2008 that 
fully addressed all notice elements.  

VA has a duty to assist the Veteran in the development of the 
claim, including obtaining service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the service treatment records, VA outpatient 
treatment records, private medical records and afforded the 
Veteran a VA examination.  

The Board notes the Veteran's representative requested an 
updated VA examination.  In this regard, the Veteran was 
afforded a VA examination for the left knee in February 2008 
which provided relevant findings for the right knee.  As 
such, the evidence is sufficient to rate the claim. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Evaluation

The Veteran seeks an increased evaluation for the service-
connected osteoarthritis of the right knee.  By way of 
history, the RO granted service connection in a September 
1996 rating decision. At that time, a 10 percent evaluation 
was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5257.  The Veteran contends the current 10 percent 
rating evaluation does not accurately reflect the severity of 
his disability.  The current appeal arises from a March 17, 
2006 claim for an increase for the Veteran's service-
connected right knee disability.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, the United States Court 
of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  For the reasons set forth below, 
the Board finds that staged ratings are for application under 
the circumstances of this case.  

As noted above, the Veteran's osteoarthritis of the right 
knee was evaluated under Diagnostic Codes 5010 and 5257.  
Diagnostic Code 5010 mandates the claim be evaluated as 
degenerative arthritis.  Diagnostic Code 5003, in turn, 
evaluates disabilities based on the degree of limitation of 
motion under the appropriate Diagnostic Codes, in this case 
Diagnostic Code 5260 and 5261.  If the disability is 
noncompensable under the appropriate Diagnostic Code for the 
joint involved, a 10 percent rating will be for application 
for such major joint or group of minor joints affected by 
limitation of motion. Id. Limitation of motion needs to be 
objectively shown by findings such as swelling, muscle spasm, 
or painful motion. Id. In the absence of limitation of 
motion, a 10 percent evaluation is warranted for x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
warranted with x- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations. Id.

Under Diagnostic Code 5260, a noncompensable evaluation is 
warranted when flexion is limited to 60 degrees.  A 10 
percent evaluation is warranted when flexion is limited to 45 
degrees.  A 20 percent evaluation is warranted when flexion 
is limited to 30 degrees and a 30 percent evaluation is 
warranted when flexion is limited to 15 degrees.  The Board 
must also consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
Diagnostic Codes. 38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The VA General Counsel has issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
Veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg." See VAOPGCPREC 9-2004 
(September 17, 2004).  Under Diagnostic Code 5261, a 
noncompensable evaluation is warranted for extension limited 
to 5 degrees, a 10 percent evaluation is for assignment when 
extension is limited to 10 degrees and a 20 percent 
evaluation is for assignment when extension is limited to 15 
degrees.  A 30 percent evaluation is for assignment when 
extension is limited to 20 degrees and a 40 percent 
evaluation is warranted for extension limited to 30 degrees.

Under VAOPGCPREC 23-97, the Veteran may be assigned separate 
ratings for arthritis with limitation of motion under 
Diagnostic Code 5260 or 5261 and for instability under 
Diagnostic Code 5257. See VAOPGCPREC 23-97 (July 1, 1997). 
Under this Diagnostic Code, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
mild, 20 percent when moderate and a maximum of 30 percent 
when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

An April 21, 2006, VA x-ray of the bilateral knees showed 
minimal degenerative joint disease for minimal bony spur 
formation involving the posterior patellar surfaces and 
tibial spine areas.  The impression was very mild bilateral 
degenerative joint disease findings.  

The Veteran was afforded a VA examination on May 5, 2006.  
The examiner considered the Veteran's complaints of recurrent 
pain and difficulty weightbearing of the right knee.  The 
Veteran related he had difficulty climbing stairs and 
squatting and reported flare-ups once or twice a month from 
weightbearing.  The Veteran used a knee brace but not a cane.  
He indicated the knee brace aggravated pain.  Clinical 
examination reflected a slight varus alignment of the knee.  
He was ambulatory without a cane or brace.  There was no 
evidence of redness, heat or swelling.  There was 0-110 
degrees of motion even after repetition.  There was pain at 
maximum flexion.  There was slight patellofemoral grinding on 
range of motion testing and tenderness to the patellofemoral 
joint.  There was no definite ligamentous laxity.  The 
examiner concluded there was osteoarthritis of the right 
knee.  The examiner indicated that additional limitation of 
function due to repetitive use or flare-ups could not be 
determined without resort to speculation.  

A June 19, 2006, VA outpatient treatment record noted 
subjective tenderness over the medial plateau of the right 
knee.  There was no swelling or effusion.  Range of motion 
was intact without crepitus on the right.  The impression was 
arthralgia, right knee.  A June 19, 2006, VA x-ray showed 
mild spurring at the patellar articular margins and some 
central spurring on the lateral femoral condyle.  There was 
slight narrowing of the medial joint space.  There was no 
definite joint effusion and the impression was no acute 
injury.  A June 20, 2006, private magnetic resonance imaging 
test (MRI) concluded there was severe tricompartment 
osteoarthritic changes of the right knee and severe 
degenerative changes of both medial and lateral menisci with 
a frank vertical tear through the body portion of the medial 
meniscus.  The cruciate ligaments were intact.

A July 28, 2006, record noted complaints of pain, 
particularly with walking.  The Veteran also described 
grinding of the right knee.  Clinical examination revealed +1 
varus deformity. There was a lack of 3 degrees of extension 
and there was 120 degrees of flexion.  There was no medial or 
lateral laxity in extension or in 30 degrees flexion.  
Lachman, pivot and McMurray tests were negative.  There was a 
positive step-off test.  There was no effusion.  There was 
mild medial joint line tenderness.  A July 28, 2006, x-ray 
demonstrated narrowing of the medial compartment and minimal 
lateral subluxation of the tibia relative to the femur.  
There were mild marginal osteophytes medially in the right 
knee joint.  There was no evidence of a displaced fracture 
and the soft tissues were unremarkable.  The impression was 
narrowing of the right knee medial compartment slightly 
greater on the standing view.  

An August 25, 2006, record noted complaints of pain and 
swelling.  Examination reflected +1 varus.  There was a lack 
of 30 degrees of extension.  Flexion was found to 110 
degrees.  There was no evidence of effusion.  There was no 
medial or lateral laxity in extension or 30 degrees of 
flexion.  There was a positive tibial step-off and medial 
joint line tenderness.  X-rays showed degenerative changes.  

An October 16, 2006, VA record noted the Veteran complained 
of instability.  The Veteran used a knee brace and cane.  
There was pain and tenderness on the medial aspect of the 
right knee.  There was a positive valgus stress test and 
positive McMurray test.  There was 4/5 muscle strength 
weakness noted on the right hamstring and quads.  There was 
no evidence of limitation of motion or crepitation.  There 
was no evidence of joint locking.  The assessment was pain 
and instability secondary to osteoarthritis and/or 
ligamentous injury.  An MRI revealed a torn cartilage and x-
ray showed narrowing of medial joint space line of the right 
knee.  

A November 20, 2006, VA outpatient physical therapy 
assessment record noted the Veteran complained of pain and a 
pins-and-needle feeling and indicated he used a support 
brace.  Clinical examination reflected pain and tenderness on 
the medial aspect of the right knee, a positive valgus stress 
test, a positive McMurray test, and positive instability.  
There was no swelling or tenderness.  There was improved 
hamstring and quads muscle strength.  There was no limitation 
of motion or crepitation.  There was no evidence of joint 
locking.  The physician concluded the strength improved to a 
good to normal status.    

A January 24, 2007, VA record noted no swelling or 
tenderness.  There was improved flexibility at the right 
hamstring and quads.  Range of motion was within normal 
limits.  There was no crepitation; however, there was 
moderate knee instability.  A February 21, 2007, VA 
outpatient treatment record noted flexion of 0-125 degrees.  
There was no swelling or crepitation and muscle strength of 
the right lower extremity was 5/5.  There was minimal 
tenderness on the medial joint line of the right knee.  

The Veteran was afforded a VA examination on February 1, 
2008.  The examiner reviewed the claims file and considered 
the Veteran's complaints of swelling, weakness, locking and 
pain.  The Veteran treated with medication and indicated 
flare-ups occurred with walking further than a couple blocks.  
The Veteran required a cane and crutch for the left and right 
knees.  He indicated he was able to perform activities of 
daily living but was limited in the amount of yard work he 
could perform.  He explained he had to quit his job as an 
electrician but was able to work as a security office.  

Clinical examination reflected no heat, swelling or erythema. 
There was a positive grinding note over the patella. The 
Veteran lacked 5 degrees of full extension. On repetitive 
range of motion testing there was forward flexion of 100 
degrees with pain at the extreme point of forward flexion.  
Anterior and posterior drawer sign was negative.  McMurray's 
sign was also negative.  There was no evidence of ligamental 
laxity and no additional limitation of motion.  The medial 
and lateral joint lines were painful to palpation.  X-rays 
showed extensive degenerative changes in both knee joints.  
The diagnosis was degenerative joint disease of the right 
knee with a torn medial meniscus noted on MRI.  

Evaluation for limitation of motion due to osteoarthritis 
For the period March 17, 2006 to August 24, 2006

Examining the evidence in light of the above rating criteria 
illustrates that a rating in excess of 10 percent for right 
knee osteoarthritis is not warranted for the period from 
April 2006 until August 24, 2006.  Specifically, there is 
simply no evidence that the Veteran's service-connected 
osteoarthritis manifests compensable limitation of motion.  
Indeed, there is no evidence that the Veteran's flexion was 
limited to 45 degrees or less.  Rather, all of the records 
reflect the Veteran retained flexion of at least 100 degrees.  
In regard to extension, the evidence from April 2006 through 
June 2006 reflects nearly full extension.  For example, the 
May 2006 VA record noted extension to 0 and the June 2006 VA 
record noted full range of motion.  The July 2006 record 
noted a loss of 3 degrees of extension; however, this 
limitation of motion is not enough to meet the criteria for a 
compensable evaluation.  There is no evidence  to show that 
the Veteran's right knee extension was limited to 10 degrees 
or less.  Therefore a compensable evaluations under 
Diagnostic Codes 5260 and/or 5261 are not warranted during 
that period.  

The Board also notes that during the period March 17, 2006 to 
August 24, 2006, there is no evidence demonstrating 
instability or subluxation, or removal or dislocation of  
semilunar cartilage, for which separate ratings may be 
afforded under Diagnostic Codes 5257, 5258, or 5259.  
Moreover, as there is no evidence of ankylosis or impairment 
of the tibia and fibula, the assignment higher ratings under 
Diagnostic Codes 5256 and 5262 are not for application.  

Evaluation for limitation of motion due to osteoarthritis
For the period August 25, 2006 to October 15, 2006

Significantly, the evidence includes an August 25, 2006, VA 
outpatient treatment record that clearly noted the Veteran 
lacked 30 degrees of extension.  This warrants a 40 percent 
evaluation under diagnostic Code 5261.  However, a subsequent 
October 16, 2006, VA outpatient treatment record reflected no 
limitation of motion.  Other subsequent records also fail to 
reflect limitation of extension to 10 degrees or more to 
warrant a separate compensable evaluation.  For example, the 
most recent February 2008 VA examination noted the Veteran 
lacked 5 degrees of full extension.  Therefore, a higher 
rating of 40 percent for limitation of extension associated 
with the osteoarthritis of the right knee is warranted for 
the period from August 25, 2006, until October 15, 2006.  See 
VAOPGCPREC 9-2004 (September 17, 2004).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5261.  

Records from April 2006 until September 2006 reflect 
essentially normal findings.  While a July 2000 VA x-ray 
showed some minimal lateral subluxation of the tibia relative 
to the femur, clinical examination performed that same date 
illustrated no medial or lateral laxity and indicated the 
Lachman, pivot and McMurray tests were negative.  As there is 
no evidence during this period demonstrating right knee 
instability or subluxation on physical examination, or 
removal or dislocation of  semilunar cartilage, separate 
ratings are not for application under Diagnostic Codes 5257, 
5258, or 5259.  Moreover, as there is no evidence of 
ankylosis, the assignment of a higher rating under Diagnostic 
Codes 5256 is not warranted.  

Evaluation for osteoarthritis from October 16, 2006

Beginning October 16, 2006, an evaluation in excess of 10 
percent is no longer warranted because the medical evidence 
demonstrates that the Veteran's range of motion improved.  
Under Diagnostic Code 5260, there is no evidence of flexion 
limited to 45 degrees.  In fact, as noted above, the October 
16, 2006 examination found no evidence of limitation of 
motion.  Additionally, the most recent February 2008 VA 
examination demonstrated flexion of 100 degrees.  Under 
Diagnostic Code 5261, there is no evidence of extension 
limited to 10 degrees.  For example the February 2008 
examination showed the Veteran only lacked 5 degrees of 
extension.  Therefore, an increased evaluation for limitation 
of motion due to service-connected right knee osteoarthritis 
is not warranted after October 16, 2006.

Evaluation for right knee instability from
October 16, 2006 to February 20, 2007

Although the Veteran is not entitled to a rating in excess of 
10 percent for limitation of motion due to right knee 
osteoarthritis beyond October 16, 2006, the evidence of 
record otherwise provides a basis for awarding a separate 
evaluation for instability is warranted for the period 
October 16, 2006, to February 20, 2007.  

In this regard, the October 16, 2006 VA outpatient treatment 
record clearly noted objective findings of instability, 
including a positive valgus stress test and positive McMurray 
test.  In fact, the physician concluded that there was 
instability secondary to the osteoarthritis or ligamentous 
injury.  The November 20, 2006, VA record continued to 
reflect positive findings on valgus stress test, McMurray 
test and noted positive instability.  The January 24, 2007, 
VA outpatient treatment records concluded there was moderate 
knee instability.  These findings support a separate 20 
percent evaluation under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  

Evaluation of the right knee after February 20, 2007

Subsequent records illustrate that the instability appeared 
to resolve.  Specifically, the February 21, 2007, VA 
outpatient treatment record noted no complaints of 
instability and included no objective findings of subluxation 
or instability.  Similarly, the February 1, 2008, VA 
examination noted there was a negative anterior and posterior 
drawer sign and negative McMurray sign and noted no evidence 
of ligamental laxity.  Therefore a separate 20 percent 
evaluation for the instability associated with the 
osteoarthritis of the right knee is only warranted for the 
period from October 16, 2006 until February 20, 2007.

Conclusion

The Board also considered whether an increased evaluation has 
been warranted for any of the staged ratings herein upheld, 
awarded, or otherwise assigned under another Diagnostic Codes 
pertaining to knee disabilities that would afford the Veteran 
a higher rating; however, there is no evidence of ankylosis 
of the knee to warrant a rating under Diagnostic Code 5256, 
and no evidence of malunion or nonunion of the tibia and 
fibula to warrant a rating under Diagnostic Code 5262 for 
impairment of the tibia and fibula.

The evidence reflects the Veteran has complained of pain and 
limitation of motion associated with his right knee and has 
described significant restriction on activities as a result 
of the disability.  The records indicate the Veteran has been 
treated with a brace, cane, over-the-counter medication and 
physical therapy.  However, the VA examinations have 
considered the effects of painful motion.  For example, 
although the May 2006 VA examiner concluded that speculation 
was required to provide specific degrees of additional 
limitation of function due to flare-ups and repetition, the 
clinical findings indicated there was no additional 
limitation of motion with repetition.  The February 2008 
examination noted it that repetitive motion testing revealed 
forward flexion of 100 with pain only at the extreme ends of 
forward flexion  In other words, even considering the pain 
and repetition, the Veteran continued to demonstrate flexion 
greater than 45 degrees.  As the VA examiners tested the 
effects of repetitive motion, increased evaluations based 
solely on pain are not warranted. 38 C.F.R. §§ 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Indeed, the Board finds that symptoms 
of pain complained of are encompassed by the ratings herein 
upheld, awarded, or assigned. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has granted separate staged 
ratings for the instability and limitation of extension 
associated with the right knee osteoarthritis.  As explained 
above, additional staged ratings are not warranted at this 
time.

Finally, the Board considered the application of Rice v. 
Shinseki, 22 Vet. App. 447 (2009), which held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  In this case, the Veteran has not 
argued, and the record does not otherwise reflect, that the 
right knee disability renders the Veteran totally 
unemployable.  Rather, during the February 2008 VA 
examination, the Veteran indicated that his knee condition 
limited his ability to work as an electrician but further 
explained that he switched jobs and was employed as a 
security guard.  As the issue was not raised by the record or 
the Veteran, a remand for adjudication of entitlement to TDIU 
as part of the increased rating claim is not necessary.


ORDER

An evaluation in excess of 10 percent for the osteoarthritis 
of the right knee for the period March 17, 2006, to August 
25, 2006, is denied.  

A 40 percent evaluation for the osteoarthritis of the right 
knee for the period from August 25, 2006, until October 15, 
2006, is granted.

An evaluation in excess of 10 percent for the osteoarthritis 
of the right knee is denied for the period beginning October 
15, 2006.

A separate 20 percent evaluation for the lateral instability 
associated with the osteoarthritis of the right knee for the 
period from October 16, 2006, until February 20, 2007, is 
granted.





								[Continued on Next 
Page]
REMAND

A review of the record discloses further development is 
necessary prior to the adjudication of the Veteran's claim 
for service connection for a left knee disability.  
Specifically, the Board finds another VA examination is 
necessary.

As the Veteran has a service-connected disability of 
osteoarthritis of the right knee, the Board must consider 
whether service connection for the left knee disability is 
warranted on a secondary basis.  See Robinson v. Shinseki, 
557 F.3d 1355, 1362 (Fed. Cir. 2009) (noting that the Board 
is obligated to consider direct and secondary service 
connection if raised by the record when a Veteran raised a 
basic issue of service connection); Fanning v. Brown, 4 Vet. 
App. 225, 228-29 (1993) (finding the Board is obligated to 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal, including all 
documents or oral testimony submitted prior to the Board 
decision).  

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

In this regard, the Veteran has a current disability and a 
service-connected disability.  Significantly, the February 
2008 VA examination noted there was an antalgic gait with a 
left sided limp; however, while the examiner provided an 
opinion as to whether the left knee was related to service, 
he did not express an opinion as to the relationship, if any, 
between the left knee and the service-connected right knee.  
See 38 C.F.R. § 4.2 (If the findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).  Similarly, the January 2006 VA 
examination failed to express an opinion as to the etiology 
of the left knee disability.  

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the service-connected right knee 
osteoarthritis caused or aggravated a left knee disability to 
support a finding of service connection for the claimed 
conditions. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of the 
Veteran's left knee disability; 
specifically, whether any left knee 
disability is related to the Veteran's 
service-connected right knee disability.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished. The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

Whether it is at least as likely as not 
(at least a 50 percent probability) 
that the Veteran's left knee disability 
is causally or etiologically related to 
the service-connected right knee 
disability, to include an altered gait 
associated with the right knee 
disability; 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


